Judge Owsley
delivered the opinion of the court.
This was an action of debt brought by the appellees against the appellant, upon a replevin bend,
Two pleas were filed by the appellants — one of payment, other plene administravit; and issues in fact being made up, the appellees were permitted, on the trial, to use evidence before'the jury a copy, taken from the records 0f the county court, of an appraisement of the appellant’s estate,, and a verdict and judgment being obtained against the appellants, they have appealed to this court, and assigned for error- '
1. That the court erred m overruling the demurrer to the declaration.
3. The court erred in permitting the copy of the apprais-tnent to go in evidence to the jury.
3. The verdict of the jury, as to the amount of assets, is erroneous.'
The declaration is objected to, 1st, on the grounds of an action of debt not being sustainable; and secondly, on account of the condition of the bond having been recited in the declaration.
There was certainly no necessity to recite the condition of the bond in the declaration; but its having been recited, at most, can he considered but as surplusage, and as sueh does not vitiate the declaration. And with respect to the other objection to the declaration, whether the bond be considered as assuming the dignity of a judgment, or in tire *573light of an ordinary obligation, it is perfectly clear that debt may be brought to enforce its payment.
^entsof ade-cedent’s estate are ,evi-adm’r, anda transcript missible.
And with respect to the admission of the evidence, we have no doubt the court decided correctly. The 38th section of the act of 1797, concerning executors, &c. 1 Lit-tell, 621, expressly makes both inventories and apprais-menta admissible evidence against executors or administra-iors; and when admitted to record, as in every other ease of records, a transcript, such as that used upon the trial in the court below, is, no doubt, admissible evidence.
And with respect to the amount of assets found by the jury, it need only be remarked, that no exceptions appear to have been taken against the verdict in that court, and there is nothing in the record from which this court can sav the verdict is not authorised by the evidence introduced upon the trial.
The judgment must be affirmed with cost and damages.